                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MICHAEL JONES, and DEBRA JONES,
husband and wife;
                                                                         8:19CV254
                        Plaintiffs,

         vs.                                                              ORDER

THE HARTFORD INSURANCE
COMPANY, and SENTINEL INSURANCE
COMPANY, LTD,

                        Defendants.


        Pursuant to the notice of settlement (Filing No. 31) filed by defendants,
        IT IS ORDERED:
        1. On or before April 17, 2020, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.
        Dated this 16th day of March, 2020.


                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
